DETAILED ACTION

      Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 22, 23, 26, 28, 29 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2021.
3.	Applicant’s election of Group I (claims 1-5, 10, 12-14, 16, 18 and 21) in the reply filed on 04 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Drawings
5.	The drawings are objected to because in Fig. 4B, the lead line for reference character 13 is incorrect; in Fig. 6B, the lead line for reference character 339 is incorrect.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: external tube wall 12 (paragraph [0077], line 9, referencing Fig. 3A); layer 141’ (paragraph [0085], lines 2 and 4-6, referencing Fig. 3E); all reference characters with the prime, e.g., 600’, 610’, 640’, 680’ (paragraphs [00104] and [00105], referencing Figs. 7A and 7B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The disclosure is objected to because of the following informalities:
The specification is replete with numerous objections/errors too numerous to mention specifically. Applicant is respectfully requested in reviewing the entire specification for correction of these objections/errors and other such similar matters he/she becomes aware of. 
Only some examples will be given:
Paragraph [0070], line 10, it appears “proximal end 14” should read – proximal end 18 --.
Paragraph [0074], line 7, “maximally insert state” is awkwardly written and it appears such phrase should read – maximally inserted state – (see line 13, for example).
Paragraph [0077], line 6, “cleaning surface 141” should read – cleaning body 141 --. Consistent terminology should be used for a clear understanding of the invention.
Paragraph [0077], lines 8-11, “cleaning layer 141” (multiple occurrences) should read – cleaning body 141 --. Consistent terminology should be used for a clear understanding of the invention.
Paragraph [0078], line 6, “cleaning surface 141” should read – cleaning body 141 --. Consistent terminology should be used for a clear understanding of the invention.
Paragraph [0079], lines 3-7, “cleaning layer 141” (multiple occurrences) should read – cleaning body 141 --. Consistent terminology should be used for a clear understanding of the invention.
Paragraph [0085], line 7, it appears “different” should read – differ --.
Paragraph [0086], line 2, it appears the term “restriction” is incorrect here.
Paragraph [0086], line 4, “cleaning surface 141” should read – cleaning body 141 --. Consistent terminology should be used for a clear understanding of the invention.
Paragraph [0090], line 7, it appears “insertion layer 242” should read – cleaning layer 242 --.
Paragraph [0091], line 1, it appears “insertion layer 242” should read – cleaning layer 242 --.
Paragraph [0093], lines 5-6, the recitation “…decreases by the due to interposing…” is awkwardly written and unclear.
Paragraph [0093], line 7, it appears “241” should instead read – 242 --.
Paragraph [0096], lines 2-3, please correct “336[is this different to the cutouts?”.
Appropriate correction is required.

Claim Objections
8.	Claims 1 and 5 are objected to because of the following informalities:
	Claim 1, lines 6, 10 and 11, “said endotracheal tube” lacks proper antecedent basis.
	Claim 5, line 10, it appears “inside” should read – inner --. Consistent terminology should be used throughout the claims for a clear understanding of claim scope.
	Claim 5, line 10, it is unclear exactly what “…or any combination thereof” is referring to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1, 2, 10, 13, 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,684,022 (hereinafter McFarland).
	As for claim 1, the patent to McFarland discloses in Figs. 1-3B a tube (condensate drain pipe 22 at outlet end 20; Fig. 1; col. 3, lines 17-22) cleaning device 10, comprising: a rod 14, and a cleaning head at piston 12 coupled to a distal end of said rod 14 (Figs. 1, 3A and 3B), comprising: a low friction-generating surface (less resistance) merely defined by the (outer) surface of flexible flange 18 of piston 12 (Figs. 2A, 2B, 3A, 3B; col. 3, lines 44-45); and a high friction-generating surface (more resistance) also defined by the (outer) surface of flexible flange 18 of piston 12 (Figs. 2A, 2B, 3A, 3B; col. 3, lines 44-45), wherein said low friction-generating surface 18 contacts an inner surface of said tube 22 when moved along said tube 22 in a first direction (flange 18 flexes/bends during insertion) and said high friction-generating surface 18 contacts the inner surface of said tube 22 when moved in a second, opposite direction (flange 18 expands to its full diameter during removal/extraction) (see arrows in Figs. 3A and 3B; col. 4, lines 13-46), wherein said cleaning device 10 is capable of and configured to be stowed in said tube in between cleanings, if so desired (also an intended use). As for the recitation “at least prior to insertion of said tube into a subject or immediately following previous cleaning of said tube”, such also involves an intended use. Further, such recitation would involve a method step not germane to patentability in apparatus claims. As for the device being an endotracheal tube cleaning device (i.e., for cleaning endotracheal tubes), such recitation merely involves an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It should be noted that absent further structural specificity/distinction between the “low friction-generating surface” and “high friction-generating surface” in the claim, the surface (and structure) of the flexible flange 18 (of the piston 12) can serve as both these types of surfaces depending on whether the rod is being inserted or removed/retracted from the tube 22.
	As for claim 2, wherein said high friction-generating surface comprises a pliable edge at flexible flange 18 and movement of said head 12 within said tube 22 in a distal direction flexes said pliable edge 18 proximally bringing said low friction-generating surface to glide along an inner surface of said tube 22 (Fig. 3A; col. 4, lines 13-46).
	As for claim 10 reciting wherein said cleaning device is configured to remain in said endotracheal tube in between cleanings, in a maximally inserted state in which: at least said rod is disposed within said endotracheal tube; said cleaning head in a fully inserted state extends beyond a distal rim of the endotracheal tube; and said insertion limiter engages a proximal rim of the endotracheal tube and blocks further insertion of the device into the tube, such recitation again involves an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	As for claim 13 reciting wherein said cleaning device comprises a distal end, and wherein at the maximally inserted state, a gap is defined between a distal end of said cleaning device and patient tissues, such recitation involves an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	As for claim 14, wherein the diameter of said high friction-generating cleaning surface at flexible flange 18 is equal or larger than the diameter of said inside surface of said tube 22 (Fig. 3B; col. 3, lines 44-50).
	As for claim 16 reciting wherein said high friction-generating cleaning surface is configured to flex into a distal eyelet (Murphy’s Eye) of said endotracheal tube, when said cleaning head moves in a proximal direction over said eyelet, such as it rubs the surfaces of said eyelet, such recitation involves an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	As for claim 21, wherein said cleaning device comprises one or more rod buffers defined by flat washers 30A or 30B mounted on said rod 14 in between said distal end and said proximal end of said rod 14, wherein the external diameter of said buffers 30A or 30B is smaller than the diameter of said inner wall of the tube 22 (Figs. 2A, 2B, 3A and 3B).

12.	Claims 1-3, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/049492 A1 (hereinafter Bagwell et al.).
	As for claim 1, Bagwell et al. discloses in Figs. 1-3 an endotracheal tube cleaning device (see Title and p. 4, lines 21-32) 200, comprising: a cleaning lumen or rod 202, and a cleaning head where skives (petals, tines or flaps) 206 coupled to a distal end of said rod 202 (p. 5, lines 25-27), comprising: a low friction-generating surface which can be at tips 210 of the skives 206; and a high friction-generating surface which can be near the bending region 212, junction end 214 and/or intermediate region 216 (and/or at these region(s) when they reversibly bend or deflect outwardly), wherein said low friction-generating surface at 210 contacts an inner surface of an endotracheal tube 20 when moved along said tube in a first direction (during insertion into an endotracheal tube 20 as shown in Fig. 1; p. 6, lines 22-25) and said high friction-generating surface 212, 214, 216 or even an opposite/other surface of tips 210 (since the skives 206 can reversibly bend) contacts the inner surface of said endotracheal tube 20 when moved in a second, opposite direction (increased pressure of the skives during outward deployment thereof during removal/extraction to remove mucous (p. 6, lines 34-35), wherein said cleaning device is capable of and thus configured to be stowed in said endotracheal tube in between cleanings. As for the recitation “at least prior to insertion of said tube into a subject or immediately following previous cleaning of said tube”, such also involves an intended use. Further, such recitation would involve a method step not germane to patentability in apparatus claims.
	As for claim 2, wherein said high friction-generating surface comprises a pliable edge at 210, 212, 214 and/or 216 and movement of said head within said tube 20 in a distal direction flexes said pliable edge proximally bringing said low friction-generating surface at tips 210 to glide along an inner surface of said tube 20 (Fig. 1).
	As for claim 3, wherein movement of said head within said endotracheal tube 20 in a proximal direction flexes at least said pliable edge distally bringing said high friction-generating surface 210, 212, 214 and/or 216 when they reversibly bend or deflect outward to rub against said inner surface of said endotracheal tube 20 thereby cleaning said inner surface (Fig. 2; p. 6, lines 9-13 and 34-35).
	As for claim 12, wherein the cleaning head comprises a proximal high friction-generating cleaning surface 210, 212, 214 and/or 216, and wherein at a maximally inserted state, said high friction-generating cleaning surface can face said distal rim of the tube 20 (Fig. 1) and a gap can be defined between said high friction-generating cleaning surface and said distal rim of the tube 20 since the skives 206 can reversibly bend (Fig. 1).
	As for claim 13 reciting wherein said cleaning device comprises a distal end, and wherein at a maximally inserted state, a gap is defined between a distal end of said cleaning device and patient tissues, such recitation also involves an intended use (e.g., patient tissues are not part of the cleaning device itself) and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	As for claim 16 reciting wherein said high friction-generating cleaning surface is configured to flex into a distal eyelet (Murphy’s Eye) of said endotracheal tube, when said cleaning head moves in a proximal direction over said eyelet, such as it rubs the surfaces of said eyelet, such recitation involves an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. in view of WO 2011/126812 A1 (hereinafter Vazales et al.).
	Bagwell et al. discloses all of the recited subject matter as previously recited above with the exception of wherein said high friction-generating cleaning surface is textured and said low friction generating surface is smooth and wherein said cleaning device comprises a collector sleeve, configured to receive said cleaning head after being removed from said endotracheal tube, however, Vazales et al. teaches that these features are well known in the field of endotracheal tube cleaning devices (the removal member can comprise textured and/or smooth materials; paragraphs [0289], [0366] and [0398]). It would have been obvious to a person of ordinary skill in the art before the effective filing sate of the claimed invention to have to made the high friction-generating surface of Bagwell et al. textured and the low friction generating surface smooth and wherein said cleaning device comprises a collector sleeve, configured to receive said cleaning head after being removed from said endotracheal tube as suggested by Vazales et al., thereby allowing for improved retrieval of biofilm, while decreasing the chance of pushing the biofilm out of the endotracheal tube and into the patient's body, during the insertion of the cleaning device and to prevent contamination and facilitate collection of biofilm.

Allowable Subject Matter
16.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 5, particularly, wherein a surface area of said low friction generating cleaning surface is smaller than a surface area of said high friction generating surface, wherein said low friction generating surface is located distally to said high friction-generating cleaning surface, wherein said low friction generating surface has a smaller diameter than a diameter of said inner surface of said endotracheal tube defining a gap between an edge of said low friction generating surface and said inner surface sized to accommodate at least a thickness of said low friction generating surface, wherein said cleaning device comprises an insertion limiter coupled to a proximal end of said rod, wherein the diameter of said high friction-generating cleaning surface is equal or larger than the diameter of said inside surface of said endotracheal tube.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Hansen and Asano et al. are pertinent to various cleaning device arrangements for instrument channels.


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723